Decree dated April 25, 1928, so far as appealed from, and decree in construction proceeding, entered February 3,1938, so far as appealed from, unanimously affirmed, with costs to the respective respondents on said appeals payable out of the estate. Decree in accounting proceeding, entered February 3, 1938, so far as appealed from, unanimously modified by providing that commissions earned by Ernest Sturm in his lifetime, as trustee of Henry Evans, deceased, be fixed by the surrogate and paid, and, as so modified, affirmed, with costs to the respondents payable out of the estate. No opinion. Settle order on notice. Present—‘Martin, P. J., Townley, Cohn and Callahan, JJ. [See ante, p. 870; 165 Misc. 752.]